Citation Nr: 0639704	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from October to December 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied the veteran's claims of 
entitlement to service connection for a low back disability, 
a right knee disability, and a left knee disability.  The 
Board remanded the veteran's claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in December 2004 
for additional development.  In February 2005, the veteran 
notified VA that he had moved to the jurisdiction of the RO 
in Reno, Nevada.


FINDINGS OF FACT

1.  The evidence shows no current low back disability.

2.  The evidence shows no current right knee disability.

3.  The evidence shows no current left knee disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2002 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  While the March 2002 letter fails to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claims for the 
disabilities on appeal, such failure is harmless because the 
preponderance of the evidence is against the veteran's claims 
for service connection for a low back disability, a right 
knee disability, and a left knee disability.  Thus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes the 
veteran's available service medical records and VA medical 
records.  The veteran also was provided with comprehensive VA 
examinations in February 2006, which provided findings 
adequate for rating purposes.  Under these circumstances, 
there is no duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


Service Connection

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.

The veteran has asserted that he incurred a low back 
condition, a right knee condition, and a left knee condition, 
during basic training in the United States Marine Corps 
between October and December 2001.  

A review of the veteran's service medical records indicates 
that he denied any relevant medical history of back or knee 
problems at his enlistment physical examination in September 
2000.  Clinical evaluation of the veteran's back and knees 
was completely normal.

On in-service treatment on November 9, 2001, the veteran 
complained of bilateral knee pain that had lasted for 5 days 
and hurt while sitting and running.  He denied any history of 
knee pain.  Objective examination showed no edema, erythema, 
or ecchymosis, and abrasions on his bilateral knees that were 
"healing well."  There was tenderness to palpation in the 
patella and posterior aspect of the knee with no deformity.  
The assessment was bilateral patellofemoral pain syndrome.

The veteran complained of low back pain that had lasted for 
48 hours on in-service treatment on November 13, 2001.  The 
veteran stated that he had fallen asleep while on duty.  The 
in-service examiner stated, "He presumes he fell but has no 
memory of it."  When awakened, the veteran was unable to 
stand up or bear weight and began experiencing weakness in 
the right lower extremity following this incident.  Objective 
examination of the back showed no deformity, erythema, 
ecchymosis, edema, spasm, tremor, or scoliosis.  The 
veteran's upper back was deviated to the right secondary to 
an inability to stand erect.  There was bony tenderness to 
palpation in the L5-S1 and muscular tenderness to palpation 
in the paraspinal muscles.  Range of motion in the back 
showed flexion to 45 degrees, extension to 20 degrees, 
lateral bends to 10-15 degrees bilaterally, and rotation with 
complaints of pain.  All movements caused moderate pain in 
the lower back.  The in-service examiner stated that the 
veteran "moves in guarded fashion - appears in moderate 
distress."  X-rays of the lumbosacral spine were normal.  
The assessment included mechanical lower back pain and a 
possible pars defect.

On in-service treatment on November 19, 2001, the veteran 
complained of sharp intermittent shooting pains down the 
right posterior leg and constant low back pain.  Physical 
examination showed that he "moans with every movement" and 
walked with a stiff gait.  There was tenderness to palpation 
over the L5-S1 and over the sacrum/coccyx.  Lateral flexion 
and extension were to 20 degrees.  Heel and toe walk was 
normal with a complaint of low back pain.  The in-service 
examiner noted that he had reviewed the veteran's x-rays and 
they showed an equivocal pars defect.  The assessment 
included low back pain, status-post fall.

On in-service treatment on November 21, 2001, the veteran 
complained of bilateral anterior knee pain since the start of 
basic training.  He stated that he had difficulty sitting due 
to his knee pain.  Objective examination showed no deformity 
or tenderness to palpation in the bilateral knees and a 
normal gait.  Range of motion testing showed knee flexion 
from 0 to 130 degrees.  X-rays of the right knee were normal.  
The assessment included bilateral anterior knee pain that 
existed prior to enlistment.

On in-service treatment on November 29, 2001, the veteran 
stated that his low back pain was improving and complained of 
continuing bilateral knee pain with chronic limited range of 
motion.  Objective examination showed no tenderness to 
palpation in the back, no deformity, erythema, edema, or 
ecchymosis, and a full range of motion in the knees.  The 
diagnoses included resolving low back strain and bilateral 
chronic knee pain that existed prior to enlistment.  That 
same day, the veteran was found not physically qualified for 
enlistment.

On VA general medical examination in April 2002, the VA 
examiner noted the veteran's in-service complaints of low 
back and bilateral knee pain.  Objective examination of the 
knees showed normal placement of the patella and no 
abnormalities.  Range of motion testing was from 0 to 130 
degrees bilaterally.  Objective examination of the 
lumbosacral spine showed normal paraspinal musculature, no 
tenderness over the spine, forward flexion to 80 degrees, 
extension to 30 degrees, lateral rotation to 25 degrees, good 
strength in the lower extremities, and normal reflexes.  X-
rays of both knees were normal.  The diagnoses were a history 
of spondylolisthesis of the lumbosacral spine, bilateral knee 
pain of unknown cause that was possibly related to knee 
sprain, and a history of a pars defect in the lumbosacral 
spine that was related to spondylolisthesis.  The VA examiner 
stated, "The problems appear to be service connected."

In a March 2003 statement, the veteran disputed the VA 
examination results from April 2002.  In a June 2003 
statement, the veteran contended, "I also am in constant 
pain and it is getting worse."  He stated that he was unable 
to stand for any length of time secondary to knee pain and 
had trouble bending down secondary to low back pain.

VA x-rays of the veteran's spine in February 2003 showed no 
significant osseous or disk space abnormality.  

On VA spine examination in February 2006, the VA examiner 
reviewed the veteran's claims file and noted his in-service 
complaints of low back pain.  The veteran now complained of 
constant aching low pain which was 7 out of 10 on a pain 
scale with episodes of aching pain involving the posterior 
thighs to the level of the knees.  The aching pain occurred 
approximately 2 times a day, lasted for a few minutes, and 
resolved spontaneously.  The veteran also stated that he 
experienced numbness in several toes in both feet 
approximately 2 times per week.  He had "normal but 
painful" back motion.  His back pain was not affected by 
walking, pushing, pulling, or coughing, but was worse after 
sitting for 1 hour and occasionally after lifting weights 
heavier than 30 pounds.  His lumbar spine condition was 
stable without any flare-ups.   He was able to walk in an 
unrestricted fashion using no cane, crutches, walker, or back 
brace.  He was steady on his feet and did not report falling.  
He worked 60 hours a week as a restaurant manager and was 
able to do all activities of daily living without 
restrictions.  Physical examination showed a brisk, normal 
gait, easily walking from his heels and toes, a normal 
squatting maneuver without difficulty, sitting up from a 
lying position without difficulty, fully extending his legs, 
easily bringing his fingertips to the level of his ankles 
without any evidence of pain or difficulty, and a normal 
spine.  Range of motion testing showed forward flexion to 90 
degrees, right and left lean to 30 degrees, right and left 
rotation to 30 degrees, and extension to 30 degrees without 
pain.  There was no muscle spasm or tenderness involving the 
paraspinous muscles of the lumbar spine.  X-rays of the 
lumbar spine were normal with no spondylolysis or 
spondylolisthesis.  There was no additional functional 
impairment following repetitive use.  The VA examiner stated 
that the veteran's complaints of low back pain were not 
consistent with his physical examination results, which 
showed no objective abnormalities along with the normal 
lumbar spine x-rays.  The VA examiner also concluded that the 
veteran had suffered no significant longstanding injury to 
his lumbar spine during active service.  "His normal lumbar 
spine would be as it is today even after this military 
service."  The diagnosis was a normal lumbar spine.

On VA joints examination in February 2006, the veteran 
complained of episodes of anterior and posterior aching right 
knee pain that occurred 2 times a week and episodes of left 
anterior knee pain that occurred 2 times a month.  The VA 
examiner stated that he had reviewed the veteran's claims 
file.  The veteran reported that he developed bilateral knee 
pain after 3 weeks of basic training.  He experienced 
occasional bilateral knee swelling and clicking.  His left 
knee felt weak and occasionally gave way, but he denied any 
instability in the right knee.  His bilateral knee condition 
was stable without flare-ups.  He wore normal footwear.  He 
denied any dislocations, subluxations, or inflammatory 
arthritis.  Range of motion testing showed an active normal 
range of motion in both knees against moderate resistance.  
There was no tenderness with palpation of the patellae 
bilaterally.  Both knees were normal objectively.  The 
veteran had a normal gait.  There was no ankylosis and no 
inflammatory arthritis.  X-rays of both knees were normal.  
There was no additional functional impairment following 
repetitive use of the right and left knees.  The VA examiner 
stated that the veteran's bilateral knee complaints were not 
consistent with his normal examination and x-rays.  He also 
stated that the veteran's present knee condition would be as 
it is today even after active service.  The VA examiner 
concluded, "There is no evidence of his having sustained any 
significant injuries or abnormal pathology involving either 
of his knees during the course of his military service."  
The diagnosis was normal right and left knees without 
neurologic or mechanical deficits.

The Board finds that, although the veteran was treated 
repeatedly during his brief period of active service for 
complaints of low back and bilateral knee pain, there is no 
competent medical evidence of record showing that he has a 
current low back or bilateral knee disability which could be 
related to service.  See Degmetich, supra.  The Board 
acknowledges that the VA examiner stated in April 2002 that 
the veteran's history of spondylolisthesis and a pars defect 
in the lumbosacral spine and bilateral knee pain could be 
related to active service.  However, this VA examiner did not 
provide a rationale for his opinion and did not state whether 
he had reviewed the veteran's claims file prior to offering 
this opinion.  See 38 C.F.R. § 3.303.  And, as the VA 
examiner noted in February 2006, the veteran's service 
medical records show only a possibility of a pars defect that 
was later seen as equivocal and was not supported by 
objective x-ray results.  The service medical records also 
show that several in-service examiners concluded that the 
veteran's bilateral knee pain existed prior to his 
enlistment, a fact that the VA examiner did not address in 
his April 2002 opinion.

Current regulations provide that service connection may not 
be based on a resort to speculation or even remote 
possibility.  38 C.F.R. § 3.102 (2006).  The Veterans Court 
also has provided guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
The VA examiner in April 2002 undercut his opinion concerning 
the etiology of the veteran's bilateral knee pain by stating 
that it was of "unknown cause."  And, as noted above, this 
VA examiner's opinion concerning the etiology of the 
veteran's low back pain was based on an inaccurate medical 
history.  Accordingly, the Board concludes that, even if the 
VA examiner's April 2002 opinion is viewed in the light most 
favorable to the veteran, it does not establish service 
connection for a chronic low back disability, a right knee 
disability, or a left knee disability.

None of the remaining post-service medical records support 
the veteran's contention that he incurred a low back 
disability, a right knee disability, or a left knee 
disability during active service.  In fact, the VA examiner 
who reviewed the veteran's complete claims file in February 
2006 and noted his frequent in-service complaints of low back 
and bilateral knee pain conclusively determined that he was 
not suffering from any disability that could be related to 
service.  This VA examiner conducted a comprehensive 
examination of the veteran and found that his complaints of 
low back and bilateral knee pain were inconsistent with his 
physical examination results, which were completely normal 
and showed no evidence of abnormality in the back or knees, 
any sustained injuries, or current disability.

The remaining evidence in support of the veteran's service 
connection claims are his assertions that he incurred a low 
back disability, a right knee disability, and a left knee 
disability during active service.  However, it is well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders.  Therefore, the veteran's 
opinion that he has a low back disability, a right knee 
disability, and a left knee disability as a result of his 
service is entitled to no probative value.  See Espiritu, 
supra. 

Given the lack of evidence showing that the veteran currently 
has a low back disability, a right knee disability, or a left 
knee disability that could be related to active service, the 
Board finds that the preponderance of the evidence is against 
the claims.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


